Citation Nr: 1230383	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-34 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February to December 1971.     

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision, in which the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico denied reopening this claim.  

In June 2011, the Board reopened and then remanded this claim to the RO for additional action.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.

This claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that he has a psychiatric disorder that developed secondary to events that occurred during active service from July to December 1971, when he served as an Air Freight Specialist at McCord Air Force Base.  Allegedly, during that time period, he saw dead bodies on their return from Vietnam when he processed incoming cargo.  He asserts that he also performed color guard duties at funerals, which reminded him of the death of a friend killed in action in June 1970.   

During an informal conference held at the RO in May 2008, a Decision Review Officer agreed to try and verify that the Veteran saw the bodies as alleged by obtaining cargo flight manifests from McCord Air Force Base for the period extending from August to October 1971 and determining whether there was a morgue assigned to Fort Lewis Army Base.  

While the case was in remand status, the RO requested the cargo flight manifests, but in March 2008 the Air Force responded that they had been destroyed.  As the representative indicates in a December 2011 statement, the RO did not try and determine whether there was a morgue assigned to Fort Lewis Army Base.  

In addition, as the representative points out in the same document, the RO has not yet provided the Veteran a VA examination in support of his claim.  

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, the Board agrees that such an examination is necessary.  The Veteran received a dishonorable discharge from service due to multiple offenses, including acts of dishonesty.  He requested a discharge for the Good of the Service, based upon his misconduct background and to help care for his father.  On separation, he reported having frequent trouble sleeping secondary to excessive worry and nervousness "over personal problems and AF job."  A psychiatric examination was, however, normal.  Several months later, in February 1972, he was committed to a state psychiatric hospital with a diagnosis of psychopathic personality.  Since then, he has continued to receive treatment for variously diagnosed psychiatric disorders, including PTSD.  In May 2008, a VA medical professional submitted a written statement indicating that the Veteran's military experience was traumatic, significantly impacting his life on a daily basis. 

The Veteran's mother also submitted lay statements indicating that the Veteran had always been nervous, but that his nervousness worsened during service and he came back from service acting confused.  Her statements in this regard, which the Veteran has confirmed, establish continuity of mental health symptomatology.  An opinion is therefore needed regarding whether any current psychiatric disorder is related to his active service.   

This matter is REMANDED to the RO this claim for the following action:

1.  Contact all appropriate resources, including the U.S. Army and Joint Services Records Research Center, for the purpose of determining whether, from July 1991 to October 1991, there was a morgue assigned to Fort Lewis Army Base.   

2.  Afford the Veteran a VA psychiatric examination for the purpose of determining the nature and etiology of all psychiatric disorders shown to exist.  Ask the examiner to review the claims file in its entirety, including all service personnel and treatment records, post-service treatment records, and lay statements, and conduct all studies, tests, and evaluations deemed necessary.  

Ask the examiner to diagnose all psychiatric disorders shown to exist and, with the exception of PTSD, opine whether each is at least as likely as not related to the Veteran's active service.  

Also ask the examiner to confirm PTSD, if evident, and provide a summary of any verified in-service stressors upon which the diagnosis is based.  

Ask the examiner to provide clear rationale for all opinions expressed.  

3.  Readjudicate this claim based on all the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case.  Thereafter, if indicated, return the case to the Board for appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).   This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


